DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/28/2018, 7/12/2019, 2/15/2020, and 2/22/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederhauser et al. (US 20140327391) in view of JP07003125 (of record Cited in the IDS including Original copy and translation).

Niederhauser discloses a coil device comprising (Figs. 7A-C & 8): a coil portion including at least a coil (Figs. 7A-C & 8 Item 622 or 624); a housing (Figs. 7A-C & 8 & Pars. [0098-0099] i.e. baseplate and lid) including a base disposed on a side of a first surface of the coil portion  (Figs. 7A-C & 8 Item 610 & 622 or 624) and a cover disposed on a side of a second surface of the coil portion and accommodating the coil portion in an internal space formed by the base and the cover  (Figs. 7A-C & 8 Item 610 & 650 & Pars. [0098-0099]); and a fixing member fixing the cover to the base (Figs. 7A-C & 8 Items 654, 610 & 650 & Pars. [0098-0099]), wherein the fixing member includes a first fixing portion disposed along at least the cover on a first outer periphery of the housing surrounding the base and the cover (Figs. 7A-C & 8 Item 610 & 650 & Pars. [0098-0099] i.e. fastening members (e.g. bolts screws rivets clams nails snap fits…) may be placed around the outer edge of both base and cover).  
However, Niederhauser is vague in the fixing members surrounding the base and the cover.  
JP07003125 teaches a belt-like affixation fitting (Figs. 1-7 Item 7) surrounding the base and the cover (Figs. 1-7 Items 3, 6 & 7) for the equivalent reason.  
Therefore, because these two methods of attachment were art recognized equivalents at the time of filing of the invention one of ordinary skill in the art would have found it obvious to substitute the known fixing means as taught by JP07003125 with the known vehicle charging pad of Niederhauser as doing so would have yielded a predictable method of fastening.  

In regard to claim 2: (Original) 
Modified Niederhauser further discloses the coil device according to claim 1, wherein the fixing member has a belt shape (JP07003125: Figs. 1-7 Item 7).  



In regard to claim 4: (Original) 
Modified Niederhauser further discloses the coil device according to claim l

In regard to claim 6: (Currently Amended)
Modified Niederhauser further discloses the coil device according to claim l 

In regard to claim 9: (Currently Amended)
Modified Niederhauser further discloses the coil device according to claim l.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederhauser et al. (US 20140327391) in view of JP51015053 (of record Cited in the IDS including Original copy and translation).




Niederhauser discloses a  coil device comprising (Figs. 7A-C & 8): a coil portion including at least a coil (Figs. 7A-C & 8 Item 622 or 624); and -5-5458675-1Applicant: IHI CorporationApplication No.: Not Yet Known a housing (Figs. 7A-C & 8 & Pars. [0098-0099] i.e. baseplate and lid) including a flat plate-shaped base disposed on a side of a first surface of the coil portion (Figs. 7A-C & 8 Item 610 & 622 or 624) and a box-shaped cover disposed on a side of a second surface of the coil portion and accommodating the coil portion in an internal space formed by the base and the cover (Figs. 7A-C & 8 Item 610 & 650 & Pars. [0098-0099]), wherein the cover includes a fixing portion fixed on a surface of the base on a side opposite to the coil portion (Figs. 7A-C & 8 Items 654, 610 & 650 & Pars. [0098-0099]), and the fixing portion fixes the cover to the base (Figs. 7A-C & 8 Item 610 & 650 & Pars. [0098-0099] i.e. fastening members (e.g. bolts screws rivets clams nails snap fits…) 
However, Niederhauser is vague in the fixing portion being fixed on the surface of the base.
	JP51015053 teaches attaching a part by partially bending the fixing portion (Figs. 1 & 3 Item 1) for the equivalent reason.  
Therefore, because these two methods of attachment were art recognized equivalents at the time of filing of the invention one of ordinary skill in the art would have found it obvious to substitute the known fixing means as taught by JP51015053 with the known vehicle charging pad of Niederhauser as doing so would have yielded a predictable method of fastening.

Allowable Subject Matter
Claims 3, 5, 7, & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MW
4/23/2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836